DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The amendment filed 7/2/2021 has been accepted and entered. Accordingly, claims 21, 26-29, 33, 39, and 42 are amended, and claims 31 and 44 are canceled.
Claims 21-30 and 32-43 are pending in this application.
In view of the amendment filed 7/2/2021, the previous objection to the drawings is withdrawn.
In view of the amendment filed 7/2/2021, the previous rejection of claim 27 under 35 U.S.C. 112, second paragraph, is withdrawn.
In view of the amendment filed 7/2/2021, the previous rejection of claims 26-31 under 35 U.S.C. 112, first paragraph, written description, is withdrawn.
In view of the amendment filed 7/2/2021, the previous rejection of claims 26-31 under 35 U.S.C. 112, first paragraph, enablement, is withdrawn.
In view of the amendment filed 7/2/2021, the previous rejection of claims 21-25, 33-36, and 39-44 under 35 U.S.C. 102(a)(2) is withdrawn.
In view of the amendment filed 7/2/2021, the previous rejection of claims 26-29, 32, and 37 under 35 U.S.C. 103 is withdrawn.
Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
Regarding claims 30-31 and 38, the Applicant argues that MacPherson et al. (US 6,396,069, hereinafter MacPherson; filed June 25, 1999) in view of Honda et al. (US 2012/0243081, hereinafter Honda; filed Mar. 19, 2012) does not teach that “the photodetector is configured to detect fluorescence from the sample”. Specifically, the Applicant argues that a person of ordinary skill in the art would have no reason to modify the teachings of MacPherson to detect fluorescence since the wavelength interference disclosed by MacPherson is for monitoring changes to surface topography, and that MacPherson is silent to detecting fluorescence. The Applicant further argues that Honda is merely directed to a scanning microscope, and is silent to the use of any type of wavelength interference spectroscopy, as is referenced in MacPherson. 	The limitation of the photodetector being configured to detect fluorescence from a sample is merely the intended use of the photodetector, namely detecting fluorescence vs. the light detected from the laser beam taught by MacPherson. Although MacPherson does not teach detecting fluorescence, it is not uncommon for interferometer systems (including those used to surface topography) to also utilize fluorescence detection. For example, Bommareddi ("Applications of Optical Interferometer Techniques for Precision Measurements of Changes in Temperature, Growth and Refractive Index of Materials," May 5 2014, Technologies, 2, 54-75; doi: 10.3390/technologies2020054) teaches optical interferometer techniques utilizing fluorescence detection. In this particular example, Bommareddi uses fluorescence lifetime .
Claim Objections
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 23 is objected to because of the following informalities:  The claim recites “The apparatus according to claim 23….” Since the previous version of the claims dated 7/23/2020 recites “The apparatus according to claim 21…”, it is best understood that is a typo, and the claim is intended to be dependent upon claim 21, rather than upon itself.   Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “an optical apparatus” in claim 21. The term “apparatus” here is a nonce word equivalent to “means”. The “optical apparatus” is coupled with functional language “configured to direct a first set of frequency shifted beams of light along a first optical path and to direct a second set of frequency shifted beams of light along a second optical path.”

If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21-30 and 33-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson (US 6,396,069, hereinafter MacPherson; filed Jun. 25, 1999) in view of Honda (US 2012/0243081, hereinafter Honda; filed Mar. 19, 2012).
Regarding claims 21, 33, 39, and 42, MacPherson teaches an apparatus/method (Fig. 4) comprising: a light beam generator (141) configured to generate a plurality of frequency shifted beams of light (156, 158), the light beam generator comprising: a laser (col. 3, line 66- col. 4, 1
Regarding claims 22 and 34
Regarding claims 23 and 35, MacPherson as adapted above teaches the apparatus/method according to claims 21 and 33, wherein the second set of frequency shifted beams of light are generated with the acousto-optic frequency shifter (Fig. 4: 158).
Regarding claims 24 and 36, MacPherson as adapted above teaches the apparatus/method according to claims 21 and 33, wherein the light beam generator further comprises a beam splitter (Fig. 4: 151) configured to propagate a first beam of light to the acousto-optic deflector (156) and a second beam of light to the acousto-optic frequency shifter (158).
Regarding claim 25, MacPherson as adapted above teaches the apparatus according to claim 21, wherein the apparatus further comprises a second optical apparatus (Fig. 4: 154) configured to combine the first set of frequency shifted beams of light and the second set of frequency shifted beams of light.
Regarding claim 26, MacPherson as adapted above teaches the apparatus (Fig. 4) according to claim 25, wherein the second optical apparatus (154) is configured to propagate at least one beam of light from the first of the frequency shifted beams of light along a third optical path. The embodiment of Fig. 4 does not teach at least one beam of light from the second set of frequency shifted beams of light along a fourth optical path. However, MacPherson teaches an embodiment wherein the beams of light can be directed along multiple possible paths, and any reasonable number of optical paths can be employed (col. 16, lines 28-43). MacPherson further teaches the benefit of improved accuracy (col. 16, lines 21-28). It would have been obvious to a person of ordinary skill in the art at the time of the invention to 
Regarding claim 27, MacPherson as adapted above teaches the apparatus according to claim 26, wherein the first optical apparatus comprises a non-polarizing beam splitter (157).
Regarding claim 28, MacPherson as adapted above teaches the apparatus according to claim 26, wherein the second optical apparatus comprises a beam splitter (154).
Regarding claims 29 and 37, MacPherson as adapted above teaches the apparatus/method according to claims 26 and 33, wherein propagating light from the first set of frequency shifted beams of light and the second set of frequency shifted beams of light onto the sample comprises propagating the beams of light to the same with a mirror (175). However, MacPherson does not teach that mirror 175 is a scanning mirror. In another embodiment, MacPherson teaches using a scanning mirror (col. 16, lines 28-43). MacPherson further teaches the benefit of eliminating the need for other optical components and allowing for more complexity (col. 16, liens 28-43). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the method using a mirror, as taught by MacPherson, with the method using a scanning mirror, as taught by MacPherson, for the benefit of eliminating the need for other optical components and allowing for more complexity.
Regarding claims 30 and 38, MacPherson as adapted above teaches the apparatus/method according to claims 29 and 37. However, MacPherson does not teach the scanning mirror is a resonant scan galvanometer mirror. Honda teaches an apparatus using a resonant scan galvanometer mirror [0116]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to use a resonant scan galvanometer mirror, since it In re Leshin, 125 USPQ 416.
Regarding claims 40 and 43, MacPherson as adapted above teaches the apparatus/method according to claims 39 and 42, wherein the first frequency shifted beam of light is generated with a first acousto-optic device (156) and the second frequency shifted beam of light is generated with a second acousto-optic device (158).
Regarding claim 41, MacPherson as adapted above teaches the apparatus according to claim 40, wherein the apparatus further comprises a second optical apparatus (Fig. 4: 154) configured to combine the first frequency shifted beam of light with the second frequency shifted beam of light.

Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over MacPherson and Honda, and further in view of Fuchs et al. (US 5,082,368, hereinafter Fuchs; filed Oct. 3, 1990).
Regarding claim 32, MacPherson as adapted above teaches the apparatus according to claim 21. However, MacPherson does not teach the laser is a continuous wave laser. Fuchs teaches an apparatus wherein the laser used is a continuous wave laser (col. 8m lines 36-44). Fuchs further teaches the benefit of easy stabilization (col. 8, lines 36-44). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the apparatus comprising a laser, as taught by MacPherson as adapted above, with the apparatus .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        11 The limitation of the photodetector being configured to detect fluorescence appears to be an intended use of the apparatus. MacPherson in view of Honda teaches the apparatus as claimed. Although MacPherson does not recite detecting fluorescence, the device is clearly capable of detecting fluorescence. Further, as evidence that an interferometer system is capable of detecting fluorescence, see Bommareddi ("Applications of Optical Interferometer Techniques for Precision Measurements of Changes in Temperature, Growth and Refractive Index of Materials," May 5 2014, Technologies, 2, pp. 54-75; doi: 10.3390/technologies2020054).